Case: 14-20277      Document: 00513031624         Page: 1    Date Filed: 05/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                            May 5, 2015
                                      No. 14-20277
                                                                           Lyle W. Cayce
                                                                                Clerk
RSL FUNDING, L.L.C.,

                                                        Plaintiff - Appellant

v.

JG WENTWORTH ORIGINATIONS, L.L.C.,

                                                        Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1872


Before JONES, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       The court has considered this appeal in light of the briefs, pertinent
portions of the record, and the opinion of the Texas Court of Appeals in J.G.
Wentworth Originations, LLC v. Freelon, 446 S.W.3d 426 (Tex. App.—Houston
[1st Dist.] 2014). Having done so, we conclude that the basis for abstention is
now lacking. We vacate and remand to the district court to determine any
remaining viable issues, including but not limited to the illegal encumbrance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20277   Document: 00513031624   Page: 2   Date Filed: 05/05/2015



                              No. 14-20277
issue that was not decided in the state appellate court’s ruling. VACATED
and REMANDED.




                                    2